EXHIBIT 10.18

FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT

FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT, dated as of October 8, 2013
(this “Amendment”), by and between NS INCOME DB LOAN, LLC, a Delaware limited
liability company (“Master Seller”), and DEUTSCHE BANK AG, CAYMAN ISLANDS
BRANCH, a branch of a foreign banking institution (“Buyer”), and acknowledged
and agreed to by NS INCOME DB LOAN MEMBER, LLC, a Delaware limited liability
company (“Member”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Repurchase Agreement (as
hereinafter defined).

RECITALS

WHEREAS, Master Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of March 11, 2013 (as amended, modified and/or restated, the
“Repurchase Agreement”), between Master Seller and Buyer;

WHEREAS, NorthStar Real Estate Income Trust, Inc., a Maryland corporation, and
NorthStar Real Estate Income Trust Operating Partnership, LP, a Delaware limited
partnership (collectively, “Sponsor”), guaranteed the obligations of Seller
under the Repurchase Agreement and the other Transaction Documents pursuant to
that certain Limited Guaranty, dated as of March 11, 2013 (as amended, modified
and/or restated, the “Guaranty”), from Sponsor to Buyer;

WHEREAS, Member guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Member
Guaranty, dated as of March 11, 2013 (as amended, modified and/or restated, the
“Member Guaranty”), from Member to Buyer; and

WHEREAS, Master Seller, on behalf of itself and each Series Seller that is a
party to a Transaction under the Repurchase Agreement as of the date hereof, and
Buyer wish to amend and modify the Repurchase Agreement upon the terms and
conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Master Seller, on behalf of itself and each Series Seller that is a party to a
Transaction under the Repurchase Agreement as of the date hereof, and Buyer
hereby agree that the Repurchase Agreement shall be amended and modified as
follows:

1. Mandatory Amortization. Section 4(a) of the Repurchase Agreement is hereby
deleted in its entirety and replaced with the following:

“(a) Upon the occurrence and during the continuance of a Credit Event with
respect to any Purchased Loan, Buyer shall determine the Maximum Repurchase
Price of such Purchased Loan on each Business Day during the existence of a
Credit Event, and shall determine the amount, if any, by which (i) the
Repurchase Price (excluding Price Differential) exceeds (ii) such Maximum
Repurchase Price for such Purchased Loan (a “Mandatory Amortization Amount”).”

 



--------------------------------------------------------------------------------

2. Amendment of Transaction Documents. From and after the date hereof, all
references in the Repurchase Agreement to “this Agreement” and all references in
the other Transaction Documents to “the Repurchase Agreement” shall be deemed to
refer to the Repurchase Agreement as amended and modified by this Amendment and
as same may be further amended, modified and/or restated.

3. Due Authority. Each of Master Seller, on behalf of itself and each Series
Seller that is a party to a Transaction under the Repurchase Agreement as of the
date hereof, Sponsor and Member hereby represents and warrants to Buyer that, as
of the date hereof, (i) it has the power to execute, deliver and perform its
respective obligations under this Amendment, (ii) this Amendment has been duly
executed and delivered by it for good and valuable consideration, and
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles, and
(iii) neither the execution and delivery of this Amendment, nor the consummation
by it of the transactions contemplated by this Amendment, nor compliance by it
with the terms, conditions and provisions of this Amendment will conflict with
or result in a breach of any of the terms, conditions or provisions of (A) its
organizational documents, (B) any contractual obligation to which it is now a
party or the rights under which have been assigned to it or the obligations
under which have been assumed by it or to which its assets are subject or
constitute a default thereunder, or result thereunder in the creation or
imposition of any lien upon any of its assets, other than pursuant to this
Amendment, (C) any judgment or order, writ, injunction, decree or demand of any
court applicable to it, or (D) any applicable Requirement of Law, in the case of
clauses (A)-(C) above, to the extent that such conflict or breach is reasonably
likely to result in a Material Adverse Effect.

4. Counterparts. This Amendment may be executed by each of the parties hereto in
any number of separate counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.

5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

6. Reaffirmation of Guaranty and Member Guaranty. Sponsor acknowledges the
amendments and modifications of the Repurchase Agreement pursuant to this
Amendment and hereby ratifies and reaffirms all of the terms, covenants and
conditions of the Guaranty and agrees that the Guaranty remains unmodified and
in full force and effect and enforceable in accordance with its terms. Member
acknowledges the amendments and modifications of the Repurchase Agreement
pursuant to this Amendment and hereby ratifies and reaffirms all of the terms,
covenants and conditions of the Member Guaranty and agrees that the Member
Guaranty remains unmodified and in full force and effect and enforceable in
accordance with its terms.

7. Repurchase Agreement and Transaction Documents in Full Force and Effect.
Except as expressly amended hereby, Master Seller, on behalf of itself and each
Series Seller that is a party to a Transaction under the Repurchase Agreement as
of the date hereof, Sponsor and

 

2



--------------------------------------------------------------------------------

Member acknowledge and agree that all of the terms, covenants and conditions of
the Repurchase Agreement and the other Transaction Documents remain unmodified
and in full force and effect and are hereby ratified and confirmed in all
respects.

[NO FURTHER TEXT ON THIS PAGE]

 

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER: DEUTSCHE ANK AG, CAYMAN ISLANDS BRANCH By:  

/s/ Dean Aotani

  Name: Dean Aotani   Title: Managing Director By:  

/s/ Christine Belbusti

  Name: Christine Belbusti   Title: Director

 

MASTER SELLER: NS INCOME DB LOAN, LLC, a Delaware limited liability company By:
  NS Income DB Loan Member, LLC, a Delaware   limited liability company, its
sole member   By:   NorthStar Real Estate Income Trust     Operating
Partnership, LP, a Delaware     limited partnership, its sole member     By:  
NorthStar Real Estate Income       Trust, Inc., a Maryland       corporation,
its general partner       By:  

/s/ Daniel R. Gilbert

        Name: Daniel R. Gilbert         Title: Chief Executive Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO AS OF OCTOBER 8, 2013: SPONSOR: NORTHSTAR REAL ESTATE
INCOME TRUST, INC., a Maryland corporation By:  

/s/ Daniel R. Gilbert

  Name: Daniel R. Gilbert   Title: Chief Executive Officer NORTHSTAR REAL ESTATE
INCOME TRUST OPERATING PARTNERSHIP, LP, a Delaware limited partnership By:  
NorthStar Real Estate Income Trust, Inc., a   Maryland corporation, its general
partner   By:  

/s/ Daniel R. Gilbert

    Name: Daniel R. Gilbert     Title: Chief Executive Officer MEMBER: NRFC DB
LOAN MEMBER, LLC, a Delaware limited liability company By:   NRFC Sub-REIT
Corp., a   Maryland corporation, its sole member By:  

/s/ Daniel R. Gilbert

  Name: Daniel R. Gilbert   Title: Chief Investment & Operating Officer